Citation Nr: 1241388	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  06-34 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUES

1. Entitlement to service connection for a claimed low back disorder.

2. Entitlement to service connection for a claimed bilateral shoulder condition.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the RO.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records for the period from February 2012 to April 2012.  However, the RO indicated in its April 2012 Supplemental Statement of the Case that these records were reviewed.  

The Veteran testified at a hearing in October 2010 before the undersigned Law Veterans Judge.  A copy of the transcript has been associated with the claims file.  

In January 2011 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran does not have a low back disability due to any incident of his active duty service. 

2.  The preponderance of the evidence reflects that the Veteran does not have a bilateral shoulder disability due to any incident of his active duty service.


CONCLUSIONS OF LAW

1.  The Veteran's low back disability is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 

2.  The Veteran's bilateral shoulder disability is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in October 2008.  This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  

The October 2008 letter and a March 2011 follow up letter provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, the transcript of the Veteran's October 2010 hearing, and the report of his VA examination in May 2011.  An addendum opinion was furnished in February 2012.

The May 2011 examination and accompanying February 2012 addendum were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.  The examiners also provided rationales for the opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012). 


Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (such as arthritis) manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Low Back Disability

The Veteran has been diagnosed with diffuse idiopathic skeletal hyperostosis (DISH) and degenerative joint disease (DJD).  This satisfies the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.  He asserts that his back disability was caused when he was shot in the left forearm and thrown to the ground during service.  His STRs confirm that, in January 1968, he was shot in the left forearm.  The second element of a service connection claim is satisfied.  Id.  

The Board finds that presumptive service connection is not warranted in this case.  There is no evidence to show that the Veteran had arthritis of the back that manifested to a compensable degree within one year of his separation from service in September 1986.  38 C.F.R. §§ 3.307, 3.309.  Instead, the Board will consider whether the theory of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).

In May 2011, the Veteran underwent a VA examination.  The examiner noted that the Veteran was shot in the left forearm while in service.  He had an open wound infection that required a skin graft.  

The Veteran was noted to believe that being thrown when he was shot injured his back.  The Veteran reported that he had some achiness in his back "for some time," but did not provide a specific time of onset.  The examiner diagnosed him with DISH throughout the spine.  

The examiner opined that there was "no way that this was caused by a gunshot wound to the left forearm," because that incident was in the remote past and the Veteran's claimed condition had developed over a long period of years.  

The examiner explained that DISH tended to form severe osteophytosis throughout the spine and that the Veteran had a genetic predilection towards this type of pathology.  

The examiner stated that the Veteran's chiropractor told him that the gunshot wound caused his back disability, but the examiner "greatly disagree[d]" with the chiropractor and instead opined that the Veteran had a genetic predisposition toward developing serious amounts of arthritis in his body and that it was "the result of 64 years of living."  

The Board finds the VA examiner's report to be probative evidence against the Veteran's claim.  

In February 2012, an addendum opinion was issued.  The clinician did not physically examine the Veteran, but reviewed the Veteran's claims file.  It was noted that he was shot in the left forearm in January 1968.  He had multiple soft tissue procedures to repair the injury and some residual ulnar nerve damage.  No spine problems were noted on the Veteran's enlistment examination.  

A February 1969 report noted a normal spine.  The examiner reiterated that the May 2011 examination report noted that symptoms began six years prior, which was almost 50 years after separation.  The examiner found that there was no documentation of trauma to the spine in the Veteran's STRs.  

The examiner found that the Veteran's degenerative changes of the spine were consistent with DISH, which is by nature idiopathic, not traumatic.  The examiner explained that the Veteran had very specific findings on his lumbar spine x-rays, including large non-marginal osteophytes with involvement of at least 4 contiguous vertebral bodies.  He stated that the findings were consistent with DISH, which "ha[d] a known presentation later in life, as has occurred with this patient."  

The examiner concluded that the Veteran's back disability was not due to his left forearm gunshot injury in service.  The February 2012 examiner's opinion and rationale provide probative evidence against the Veteran's claim. 

The Veteran's VA treatment records show complaints of low back pain.  In February 2008, he stated that he had low back pain for greater than 10 years.  The VA treatment records do not provide a link between the Veteran's currently diagnosed back pain and his in-service injury.

In July 2008, the Veteran's private chiropractor, diagnosed him with DJD.  The Veteran reported being thrown 15 to 20 feet through some trees when he was shot.  He reported no other trauma.  The chiropractor found that the Veteran had "unusually advanced" degenerative changes and considered it to be the result of blunt force trauma.  

In May 2009, the private chiropractor stated that radiologic studies demonstrated advanced degenerative changes for a 62 old otherwise healthy male.  He determined that the Veteran had "secondary" DJD.  He attached a page from a treatise that defined secondary DJD as a term used when a known event has caused the resulting changes.  He noted that the only history of trauma that could have caused widespread joint dysfunction was the in service gunshot wound.  

Dr. G. B.'s two statements provide probative evidence in support of the Veteran's claim.  

At his October 2010 hearing, the Veteran stated that he landed on his back when he was shot and was put on a temporary profile.  He testified that he did not want to take pain medication and that was why he did not seek treatment after service.  The Veteran is competent to describe observable symptoms such as back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The Veteran's STRs confirm that he was placed on a temporary 120 day profile for his upper extremities, as discussed.  It is feasible that he landed on his back when he was shot.  To that extent, his testimony is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

However, his testimony is not as probative as the contemporaneous STRs, which do not reflect back trauma during or after his treatment for the gunshot wound.  

The Veteran's STRs show that, in January 1968, he was shot in the left forearm.  No other trauma is noted, including trauma to the back.  In April 1968, he was discharged from the hospital with some limitation of motion of his left elbow and decreased ulnar sensation.  No back problems were noted.  

His "PULHES" physical examination profile was "3" for the upper extremities, indicating moderate interference with function.  See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  

The profile was for 120 days due to his left forearm gunshot wound, not his back.  His June 1968 separation examination revealed a normal spine.  In his June 1968 report of medical history, the Veteran specifically denied having recurrent back pain.

The Board finds that nexus requirement of a service connection claim is not satisfied.  Hickson, 12 Vet. App. at 253.  The opinions of the VA examiners are more probative than the chiropractor because, in diagnosing DISH, the examiners referenced specific findings on the Veteran's radiologic studies that are consistent with this condition.  

The VA examiners explained that DISH usually had its onset later in life and was the cause of his unusually advanced degenerative changes.  The chiropractor stated that the Veteran's arthritis was caused by trauma but did not explain why.  

The VA examiner's explanation provided a more detailed rationale as to why the Veteran's DISH was not produced by trauma.  It was further noted that the Veteran did not seek treatment for many years following service.  The Veteran's contemporaneous STRs do not show trauma to the back.  

The preponderance of the evidence is against the Veteran's claim.  The provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied because the nexus requirement is not met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Lastly, the Veteran testified in October 2010 that he experienced back pain following his injury and had experienced it continuously since that time.  The Veteran is competent to discuss observable symptoms such as back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, for the following reasons, his assertion is not credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

As noted, the Veteran denied having recurrent back pain in his June 1968 report of medical health for separation and his spine was found to be normal at his separation examination.  The Veteran's pre-separation physical examination and questionnaire are particularly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73(1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Further, the Veteran filed a claim for benefits in February 1969, shortly after leaving service.  He did not file a claim for a back disability in February 1969.  He filed his claim in July 2008, which provides evidence against his assertion of continuity of symptomatology.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

Lastly, the earliest the Veteran reported having back pain was in approximately 1998, because he reported to a VA health care provider in 2008 that he had experienced back pain for 10 years.  

Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  For these reasons, the Veteran's assertion of continuity of symptoms is not credible and the preponderance of the evidence is against his claim.  

Since the preponderance of the evidence is against a finding of continuity of symptoms, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Service connection for a low back disability is not warranted. 


Bilateral Shoulder Disability 

The Veteran has been diagnosed glenohumeral arthritis of the shoulders.  This satisfies the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.  He asserts that his back disability was caused when he was shot in the left arm and thrown to the ground.  His STRs confirm that in January 1968, he was shot in the left forearm.  The second element of a service connection claim is satisfied.  Id.  

The Board finds that presumptive service connection is not warranted in this case.  There is no evidence to show that the Veteran had arthritis of the shoulders that manifested to a compensable degree within one year of his separation from service in September 1986.  38 C.F.R. §§ 3.307, 3.309.  Instead, the Board will consider whether the nexus element of a service connection claim is satisfied.  

In May 2011 he underwent a VA examination.  The examiner described the Veteran's left forearm gunshot injury, as noted above.  He reported that his significant shoulder pain began approximately six years prior to the examination, which would place date of onset in approximately 2005.  The examiner diagnosed the Veteran with glenohumeral arthritis of the left shoulder, and glenohumeral arthritis of the right shoulder status post right total arthroplasty.  

The examiner concluded that there was "no way" the Veteran's arthritis was caused by his gunshot injury in service because the injury was remote and the Veteran had a genetic predisposition to developing arthritis.  

The RO determined that the May 2011 VA examiner did not provide enough information about the Veteran's shoulders and sought an addendum opinion in February 2012.  The examiner reviewed the Veteran's claims file but did not examine him physically.  

The examiner agreed with May 2011 examination report.  The February 2012 examiner explained that DISH is not caused by trauma and is by definition idiopathic.  The examiner analyzed the Veteran's spine x-rays and noted how non-marginal osteophytes with the involvement of at least four vertebral bodies are consistent with DISH.  He reasoned that DISH is associated with extraspinal ossification in several joints and degenerative changes, and that this was consistent with bilateral shoulder arthritis in the absence of shoulder trauma.  

The examiner found that there was no indication in the STRs of a shoulder trauma that could explain the Veteran's degenerative changes.  

Lastly, the examiner stated that DISH presented later in life, as it did in the Veteran.  The examiner concluded that the Veteran's bilateral shoulder arthritis was not caused by his left forearm gunshot wound. 

The February 2012 examiner's opinion and rationale provide probative evidence against the Veteran's claim.

In July 2008, the chiropractor stated that the Veteran had "unusually advanced" degenerative changes and that it was like the result of blunt force trauma.  In May 2009, the chiropractor stated that the Veteran had "secondary" DJD.  He attached a page from a treatise that defined secondary DJD as a term used when a known event has caused the resulting changes.  It was noted that the only history of trauma that could have caused widespread joint dysfunction is the in service gunshot wound.  

These two statements provide probative evidence in support of the Veteran's claim.  

At his October 2010 hearing, the Veteran stated that he landed on his back when he was shot and that he was put on a temporary profile.  He testified that he did not want to take pain medication, and that was why he did not seek treatment after service.  The Veteran is competent to describe observable symptoms such as back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  

As noted, the Veteran's STRs show that he was placed on a temporary profile.  It is feasible that he landed on his back when he was shot.  To that extent, his testimony is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

However, his testimony is not as probative as the contemporaneous STRs, which do not reflect shoulder trauma during or after his treatment for the gunshot wound.  

The Veteran's STRs show that, in January 1968, he was shot in the left forearm.  No other trauma is noted, including trauma to the shoulders.  As discussed above, in April 1968, he was discharged from the hospital with some limitation of motion of his left elbow and decreased ulnar sensation.  No shoulder problems were noted.  His "PULHES" physical examination profile was "3" for the upper extremities, indicating moderate interference with function.  See Odiorne v. Principi, 3 Vet. App. 456 (1992).  

The profile was for 120 days due to his left forearm gunshot wound, not his shoulder.  His June 1968 separation examination did not show abnormal shoulders.  

In his June 1968 report of medical history, the Veteran answered "yes" to having a painful or "trick" shoulder or elbow.  The record confirms that the Veteran had problems with his ulnar nerve and left elbow after his gunshot injury, but there were no recorded complaints or treatment for a shoulder problem.  No shoulder problem was noted by an examiner at either his report of medical history or his separation examination.

The Board finds that nexus requirement of a service connection claim is not satisfied. Hickson, 12 Vet. App. at 253.  The opinions of the VA examiners are more probative than the chiropractor's because in diagnosing DISH, the examiners referenced specific findings on the Veteran's radiologic studies that are consistent with this condition.  

The VA examiners explained that DISH usually had its onset later in life and it was the cause of his unusually advanced degenerative changes.  He examiner explained that DISH is associated with extraspinal ossification (i.e. ossification of other joints), and that his bilateral shoulder arthritis is consistent with DISH.  

The chiropractor stated that the Veteran's arthritis was caused by trauma, but the VA examiner's explanation provided a more detailed rationale as to why the Veteran's DISH was not produced by trauma.  

It was further noted that the Veteran did not seek treatment for many years following service.  At his May 2011 examination, he reported onset of shoulder pain in approximately 2005, nearly 40 years after separation from service.  

Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson, 230 F.3d at 1333.  As noted, the Veteran's contemporaneous STRs do not show trauma to the shoulders.  

The preponderance of the evidence is against the Veteran's claim.  The provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied because the nexus requirement is not met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Lastly, the Veteran has not stated that he experienced shoulder pain following his injury and has experienced it continuously since that time.  The Board finds that continuity of symptomatology is not supported by the record.  Although the Veteran is competent to describe shoulder pain, his assertion of continuity of symptoms is found not credible for the reasons discussed below.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

As noted above, the Veteran responded "yes" to the question of whether he had a painful or "trick" shoulder or elbow.  The question grouped shoulder and elbow together, and it is clear from the STRs that the Veteran had problems with his left elbow after his gunshot wound.  The STRs do not contain any references to a shoulder problem.  

Further, no shoulder abnormalities were found at his separation examination.  The Veteran's pre-separation physical examination and questionnaire are particularly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker, 10 Vet. App. at 73; see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46.  

Further, he filed a claim for benefits in February 1969, shortly after leaving service.  He did not file a claim for a shoulder disability in February 1969.  He filed his claim in July 2008, which provides evidence against continuity of symptomatology.  Shaw v. Principi, 3 Vet. App. 365 (1992).

Lastly, the Veteran did not report shoulder pain for many years after service.  In February 2008, he reported to a VA clinician that he had right shoulder pain since approximately 2005.  In October 2008, he reported right shoulder pain over the past several years that had recently gotten worse.  

Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson, 230 F.3d at 1333.  

Since the preponderance of the evidence is against a finding of continuity of symptoms, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied on that basis as well.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

Service connection for a low back disorder is denied. 

Service connection for a bilateral shoulder condition is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


